Citation Nr: 1534225	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to February 19, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987, and from November 1990 to June 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to a TDIU effective February 19, 2009.  The Veteran timely appealed the effective date assigned for TDIU, and the case was subsequently transferred to the RO in Oakland, California.  


FINDINGS OF FACT

1.  A claim of entitlement to a TDIU was received by VA on August 31, 2007.   

2.  There is evidence on file that the Veteran was totally disabled due to service-connected disabilities on August 31, 2007.


CONCLUSION OF LAW

The criteria for an effective date of August 31, 2007, for entitlement to a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2014).  The Board concludes an examination is not necessary in connection with this earlier effective date claim, because the examination could not show evidence of the historical severity of Veteran's service-connected disabilities. 

All available evidence has been obtained in this case, and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2014).

Here, the Veteran has contended that an effective date prior to February 19, 2009, is warranted for the grant of entitlement to a TDIU.  

By way of history, the Veteran filed a claim of entitlement to a TDIU on August 31, 2007.  At that time, he was service-connected for posttraumatic stress disorder (PTSD) at 70 percent since December 2004.  The Board notes that, based on his receipt of a rating of 70 percent for PTSD, the Veteran met the schedular criteria for unemployability under 38 C.F.R. § 4.16(a) at the time of his August 31, 2007, claim.  The Veteran was provided with a VA examination on February 19, 2009, at which time the examiner opined that the Veteran's PTSD symptomatology rendered him incapable of gainful employment.  Subsequently, in a March 2009 rating decision, the RO granted entitlement to a TDIU effective February 19, 2009, asserting that the February 2009 VA examination was the date it was first factually ascertainable from records in possession of VA that the Veteran met the evaluation criteria for a TDIU.

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2014).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims file.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Total disability ratings for compensation may be assigned where the schedular rating for the service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disability is sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19 (2014). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Based on the above VA regulations, the Board must now determine the date of claim for TDIU and the date entitlement to TDIU arose, meaning the initial date that there is evidence of unemployability.  

The Veteran's claim for entitlement to a TDIU was received by VA on August 31, 2007.  

The Veteran was provided with a VA PTSD examination in June 2006, at which time he was diagnosed as having chronic PTSD with depression.  The Veteran indicated that he was self-employed as a handyman and doing light construction work on a part-time basis.  The Veteran further reported that he missed some time from work because of his significant problem with insomnia, as he slept only two hours per night on average  The Veteran indicated that he could work sporadically on a self-employed basis as a handyman, but did not feel that he was capable of competitive employment working for an employer.  The examiner noted that the Veteran's depression and PTSD significantly contributed to occupational impairment, and suspected that the Veteran's ongoing substance abuse further exacerbated his occupational impairment.  The Veteran endorsed notable social impairment, which he attributed to his PTSD and depression.  The examiner stated that the Veteran's degree of occupational and social impairment was reflected in a Global Assessment of Functioning (GAF) score of 45, which indicated severe occupational and social impairment. 

In a June 2007 VA psychiatric treatment note, the Veteran indicated that he worked as a self-employed handyman, and that he could not be employed by an employer because of his present disability.  At that time, the Veteran was assigned a GAF score of 67, indicative of merely some mild symptoms.  

The Veteran was provided with a VA examination in February 2009, at which time he was diagnosed as having PTSD with secondary depression.  The examiner assigned him a current GAF score of 34, with a past GAF score of 39; both scores are indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The examiner noted that the Veteran worked as a handyman, and that he last worked in the beginning of 2008.  The examiner opined that the Veteran clearly had major problems getting along with people, and that he clearly qualified for individual unemployability at this point.

In his March 2010 notice of disagreement, the Veteran indicated that his gross income since 2005 was as follows: $7,889.46 in 2005; $7,138.79 in 2006; $7,796.82 in 2007; $3,281.73 in 2008; and $1,622.02 in 2009.  The Board emphasizes that marginal employment shall not be considered substantially gainful employment, and shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.  The poverty threshold for one person under 65 years old in 2007 was $10,787.00.  U.S. Census Bureau; http://www.census.gov/hhes/www/poverty/data/threshld/thresh07.html.

The opinion of the February 2009 VA examiner clearly indicated that the Veteran's symptoms rendered him unemployable prior to the February 2009 examination.  However, the June 2006 VA examiner opined that he suffered from severe occupational and social impairment, as opposed to total occupational and social impairment.  The June 2007 VA psychiatric treatment note indicated only some mild symptomatology.  Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that the Veteran was totally disabled due to service-connected disabilities at the time he filed his claim for entitlement to a TDIU on August 31, 2007.  However, the Board also finds that it is not factually ascertainable that the Veteran was totally disabled due to service-connected disabilities within the one-year period preceding the date of receipt of his August 2007 claim.  38 C.F.R. § 3.400 (2014).  As such, the criteria for an effective date of August 31, 2007, for entitlement to a TDIU have been met.  




ORDER

An earlier effective date of August 31, 2007, for entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


